—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 1, 1997, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. After permitting defendant to call several police officers at the hearing, the court properly exercised its discretion in denying defendant’s application to call other officers or the complainant (see, People v Chipp, 75 NY2d 327, 338-340, cert denied 498 US 833). Defendant’s contention that the potential for suggestiveness in the identification procedures warranted calling these witnesses was purely speculative (see, People v Morrison, 244 AD2d 168, 169, lv denied 91 NY2d 895; see also, People v With*24erspoon, 66 NY2d 973, 974). Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.